DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al, US Pub. 2008/0142600.
	Joseph et al disclose a system and method for reading codes on a specular background comprising: a barcode reader 100 used to read a barcode 120 from a specular background surface 122; the barcode reader 100 comprises a housing 102 with a diffuser 104 at one end, designed to provide diffuse light to illuminate the barcode 120; the diffuser 104 may be formed of a light scattering translucent material or from a transparent material modified with a surface texture to provide the diffuse light; the diffuser 104 is illuminated by one or multiple light sources 106; the diffuser 104 may be circular, oval, or have another shape to fit in the housing 102 of the device 100; the light sources 106 may include LED's, incandescent lights or other light emitters; a camera 110 is located adjacent to the diffuser 104, so that its image receiving opening 114 faces the barcode 120; the lines 130 define the boundary of a field of view "FOV") 132 of the diffuser 104 illuminating the barcode 120; the camera 110 of the reader 100 is aimed orthogonally at the surface 122 containing the barcode 120, the camera rays 116 define a camera FOV 112. (See Fig. 1; par. 0020-0022).
	Regarding claims 1 and 9, Joseph et al teach, as shown in Fig. 1, that the aiming light indicates the boundary of the FOV throughout the working range, but fail to disclose that the aiming light is parallel to the boundary of the FOV. However, Joseph et al disclose, in other embodiments (Figs. 2-3), that the angle of the aiming light can be changed with respect to FOV, including having portion of the aiming light parallel with the FOV. It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Joseph et al to include aiming light patterns parallel to the FOV so to have the code within the aiming patter in order to effective guide the user during code reading. Since the Joseph et al show in Fig.1 that the aiming pattern envelops the FOV, Joseph et al and the claimed invention perform the function. Therefore, to have the aiming pattern paralleled to the FOV would have been an obvious extension as thought by the prior art.
Regarding claims 2 and 10-11, wherein the optical element comprises a light guide 104 having a first surface, a second surface, an entry surface and an exit surface, wherein the light guide is configured to receive aiming light from the aiming assembly at the entry surface and direct the aiming light to the boundary FOV axis at the exit surface (see fig. 1).
Regarding claims 3 and 12, wherein: the entry surface is configured to direct the aiming light to the first surface, the first surface is configured to reflect the aiming light to the second surface, and the second surface is configured to reflect the aiming light to the exit surface (see figs. 1).
Regarding claim 4, Joseph et al fail to disclose the specific structure so that the aiming light is reflected between the surfaces at least twice before exiting the light guide at the exit surface. However, the specific structure, such as the shape and/or the position of the optical element is a matter of engineering design choice for meeting specific customer requirements, wherein creating internal reflection is common based Snell’s law, as stated by the applicant. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 5 and 13, wherein at least one of the entry surface and the exit surface is at least one of a concave surface pattern and a convex surface pattern (see par. 0020).
Regarding claims 6 and 14, wherein at least one of the entry surface and the exit surface is a flat surface pattern (see par. 0020).
Regarding claims 7 and 15, wherein: the window comprises a first portion and a second portion, and the FOV extends through the first portion and the second portion comprises the optical element (see fig. 1).
Regarding claim 8, wherein the illumination assembly is configured to emit light through the optical element onto the target to illuminate the target for image capture (see figs. 1, 8).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,275,913 (hereinafter ‘913 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recites a broader recitation of the ‘913 Patent. For instance, in claim 1 of the current application and in the ‘913 Paten, the applicant claims:
Application No. 17/694,146
Patent No. 11,275,913
An apparatus comprising: a housing having a cavity, an optical element; an imaging assembly disposed within the cavity and having a working range, the imaging assembly having an imager with a field-of-view (FOV) defined by imaging lens assembly, the FOV having a central FOV axis and a boundary FOV axis non-parallel relative to the central FOV axis, the imager configured to capture at least one of: light reflected from a target and light emitted from the target; an illumination assembly positioned within the housing and having an illumination light source configured to illuminate the target for image capture, and an aiming assembly disposed within the cavity, the aiming assembly configured to provide, via an aiming light source, an aiming light through the optical element, the optical element configured to direct the aiming light parallel to the boundary FOV axis, such that the aiming light projects an image on the target that indicates the boundary of the FOV throughout the working range, wherein the illumination light source is different from the aiming light source, and wherein the optical element of the aiming assembly is separate from the imaging lens assembly.
An apparatus comprising: a housing having a cavity, a window and an optical element; an imaging assembly disposed within the cavity and having a working range, the imaging assembly having an imager with a field-of-view (FOV) defined by imaging lens assembly and extending through the window, the FOV having a central FOV axis and a boundary FOV axis non-parallel relative to the central FOV axis, the imager configured to capture at least one of: light reflected from a target and light emitted from the target; an illumination assembly positioned within the housing and having an illumination light source configured to illuminate the target for image capture, and an aiming assembly disposed within the cavity, the aiming assembly configured to provide, via an aiming light source, an aiming light through the optical element, the optical element configured to direct the aiming light parallel to the boundary FOV axis, such that the aiming light projects an image on the target that indicates the boundary of the FOV throughout the working range, wherein the illumination light source is different from the aiming light source, and wherein the optical element of the aiming assembly is separate from the imaging lens assembly.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-24 of the ‘193 Patent as a general teaching for an optical apparatus, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘193 Patent. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘193 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876